
	

111 HR 230 IH: Housing Opportunity and Mortgage Equity Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 230
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prevent foreclosure of home mortgages and increase the
		  availability of affordable new mortgages.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Opportunity and Mortgage
			 Equity Act of 2009.
		2.Affordable refinancing
			 mortgages and new mortgages
			(a)AuthorityThe Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall each carry out a program
			 under this section to purchase and securitize qualified refinancing mortgages
			 and qualified new mortgages on single-family housing, in accordance with this
			 section and policies and procedures that the Director of the Federal Housing
			 Finance Agency shall establish.
			(b)Purchase of
			 qualified mortgages
				(1)Requirement to
			 purchaseIf a lender proffers
			 to an enterprise, in accordance with requirements established by the Director,
			 a mortgage or mortgages for purchase under this section, the enterprise shall
			 make a determination of whether such mortgage or mortgages are qualified
			 mortgages. Subject to subsection (g), if the enterprise determines that such
			 mortgage or mortgages meet the requirements for qualified mortgages, the
			 enterprise shall make a commitment to purchase, and shall purchase, the
			 mortgage or mortgages.
				(2)Advance
			 commitmentsThe Director
			 shall require each enterprise to establish a procedure for approval of lenders
			 to receive commitments, in advance of the origination of qualified mortgages,
			 for purchase of such mortgages under this section by the enterprise.
				(c)Qualified
			 mortgages
				(1)Qualified
			 mortgageFor purposes of this section, the term qualified
			 mortgage means a mortgage that is a qualified refinancing mortgage or a
			 qualified new mortgage.
				(2)Qualified
			 refinancing mortgageFor
			 purposes of this section, the term qualified refinancing
			 mortgage means a mortgage that meets the following requirements:
					(A)Single-family
			 housingThe property subject to the mortgage shall be a one- to
			 four-family dwelling, including a condominium or a share in a cooperative
			 ownership housing association.
					(B)Principal
			 residenceThe mortgagor under the mortgage shall occupy the
			 property subject to the mortgage as his or her principal residence.
					(C)RefinancingThe
			 principal loan amount repayment of which is secured by the mortgage shall be
			 used to satisfy all indebtedness under an existing first mortgage that—
						(i)was
			 made for purchase of, or refinancing another first mortgage on, the same
			 property that is subject to the qualified refinancing mortgage; and
						(ii)was
			 originated on or before January 1, 2008.
						(D)Interest rate;
			 term to maturityThe mortgage shall—
						(i)bear
			 interest at a single rate that is fixed for the entire term of the mortgage,
			 which shall not exceed 4.0 percent annually; and
						(ii)have a term to
			 maturity of not less than 30 years and not more than 40 years from the date of
			 the beginning of the amortization of the mortgage.
						(E)Underwriting
			 standardsThe mortgage shall meet such underwriting standards as
			 the Director shall require.
					(F)Waiver of
			 prepayment penaltiesAll penalties for prepayment or refinancing
			 of the underlying mortgage refinanced by the mortgage, and all fees and
			 penalties related to the default or delinquency on such mortgage, shall have
			 been waived or forgiven.
					(3)Qualified new
			 mortgageFor purposes of this
			 section, the term qualified new mortgage means a mortgage that
			 meets the following requirements:
					(A)TermsThe
			 mortgage meets the requirements under subparagraphs (A), (B), (D), and (E) of
			 paragraph (2).
					(B)Home
			 purchaseThe principal loan amount repayment of which is secured
			 by the mortgage shall be used to purchase the property that is subject to the
			 qualified new mortgage.
					(C)New
			 mortgagesThe mortgage was originated on or after the date of the
			 enactment of this Act.
					(d)Exceptions to
			 underwriting standardsEach enterprise shall establish such
			 exceptions to the underwriting standards of the enterprise, including
			 downpayment and credit rating standards, that conform to the underwriting
			 standards established pursuant to subsection (c)(5), as may be necessary to
			 allow the enterprise to purchase and securitize qualified refinancing mortgages
			 and qualified new mortgages under this section, in accordance with such
			 requirements as the Director shall establish.
			(e)Securitization
				(1)RequirementEach enterprise shall, upon such terms and
			 conditions as it may prescribe, set aside any qualified mortgages purchased by
			 it under this section and, upon approval of the Secretary of the Treasury,
			 issue and sell securities based upon such mortgages set aside.
				(2)FormSecurities
			 issued under this subsection may be in the form of debt obligations or trust
			 certificates of beneficial interest, or both.
				(3)TermsSecurities
			 issued under this subsection shall have such maturities and bear such rate or
			 rates of interest as may be determined by the enterprise with the approval of
			 the Secretary.
				(4)ExemptionSecurities
			 issued by an enterprise under this subsection shall, to the same extent as
			 securities which are direct obligations of or obligations guaranteed as to
			 principal and interest by the United States, be deemed to be exempt securities
			 within the meaning of laws administered by the Securities and Exchange
			 Commission.
				(5)Principal and
			 interest paymentsMortgages set aside pursuant to this
			 subsection shall at all times be adequate to enable the issuing enterprise to
			 make timely principal and interest payments on the securities issued and sold
			 pursuant to this subsection.
				(6)Required
			 disclosureEach enterprise shall insert appropriate language in
			 all of the securities issued under this subsection clearly indicating that such
			 securities, together with the interest thereon, are not guaranteed by the
			 United States and do not constitute a debt or obligation of the United States
			 or any agency or instrumentality thereof other than the enterprise.
				(f)Federal Reserve
			 financing facilityThe Board of Governors of the Federal Reserve
			 System shall establish a credit facility of the Federal Reserve System to make
			 credit available to the enterprises at interest rates comparable to rates on
			 securities issued by the Secretary of the Treasury under chapter 31 of title
			 31, United States Code, and having comparable terms, as determined by the
			 Board.
			(g)TerminationThe requirement under subsection (b)(1) for
			 the enterprises to purchase mortgages shall not apply to any mortgage proferred
			 to an enterprise after December 31, 2010.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
			(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			
